Title: From James Madison to Louis-André Pichon, 30 April 1804 (Abstract)
From: Madison, James
To: Pichon, Louis-André


30 April 1804, Department of State. Acknowledges Pichon’s note of 27 Apr. and informs him that the War Department will inquire into the circumstances that gave rise to the complaint. The harmony and trust that exist between the two governments should not allow Pichon to doubt that any proven intentional act disrespectful of the French flag will incur a censure corresponding to the nature of the act.
